UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7560


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARVIN RASHAAD CUMMINGS, a/k/a Ray Ray,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:12-cr-00353-BO-2; 5:19-cv-00195-BO)



                                       No. 20-6985


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RANDOLPH LEVY HYMAN, JR.,

                     Defendant - Appellant.
Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. Louise W. Flanagan, District Judge. (2:13-cr-00019-FL-1; 2:16-cv-00045-
FL)



                                       No. 20-7568


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

THOMAS LAMONT JONES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:09-cr-00093-FL-1; 5:16-cv-00335-FL)



                                       No. 20-7573


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RAPHAEL DAVONNE POWELL,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:08-cr-00328-FL-1; 5:16-cv-00246-FL)

                                              2
                                       No. 20-7591


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOSHUA HUNT,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:09-cr-00033-FL-1; 7:16-cv-00235-
FL)



                                       No. 20-7598


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARCUS GEROME HYDE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:11-cr-00038-FL-2; 7:16-cv-00208-
FL)


                                              3
                                       No. 20-7599


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KENDRICUS MARQUELL WILLIAMS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:08-cr-00174-FL-1; 5:16-cv-00333-FL)


Submitted: July 15, 2021                                          Decided: July 23, 2021


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric Joseph Brignac, Jennifer Claire Leisten, Assistant Federal Public Defenders, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for Appellants. John
Everett Harris, Michael Gordon James, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                              4
PER CURIAM:

       Marvin Rashaad Cummings, Randolph Levy Hyman, Jr., Thomas Lamont Jones,

Raphael Davonne Powell, Joshua Hunt, Marcus Gerome Hyde, and Kendricus Marquell

Williams (collectively, “Appellants”) seek to appeal the district courts’ orders denying

relief on their 28 U.S.C. § 2255 motions. The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists could find

the district court’s assessment of the constitutional claims debatable or wrong. See Buck

v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       We have independently reviewed the record and conclude that Appellants have not

made the requisite showing, as their claims are foreclosed by this court’s decision in United

States v. Mathis, 932 F.3d 242 (4th Cir. 2019). Accordingly, we deny Appellants’ motion

for a certificate of appealability and dismiss the appeals. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 DISMISSED

                                              5